Name: Commission Regulation (EEC) No 744/87 of 16 March 1987 amending Regulation (EEC) No 805/86 introducing a charge on denatured skimmed-milk powder coming from Spain and derogating from Regulation (EEC) No 1378/86 as regards the accession compensatory amounts in trade with Spain
 Type: Regulation
 Subject Matter: taxation;  processed agricultural produce;  agricultural policy;  Europe
 Date Published: nan

 No L 75/ 14 Official Journal of the European Communities 17. 3 . 87 COMMISSION REGULATION (EEC) No 744/87 of 16 March 1987 amending Regulation (EEC) No 805/86 introducing a charge on denatured skim ­ med-milk powder coming from Spain and derogating from Regulation (EEC) No 1378/86 as regards the accession compensatory amounts in trade with Spain Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 805/86 is hereby amended as follows : 1 . In the title, 'skimmed- is deleted : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 90 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 466/86 of 25 February 1986 determining the general rules for the system of accession compensatory amounts for milk and milk products on account of the accession of Spain ('), and in particular Article 6 thereof, Whereas, in order to prevent quantities of skimmed-milk powder imported into Spain and denatured, in accordance with the provisions in force in Spain, before 1 March 1986 from being re-exported on abnormally advantageous terms a charge on exports of that product was introduced by Commission Regulation (EEC) No 805/86 (2), as amended by Regulation (EEC) No 3956/86 (3) ; whereas, for the same reasons, the application of the said Regula ­ tion should be extended to milk powder, regardless of its fat content ; Whereas, moreover, Commission Regulation (EEC) No 1378/86 (4), specifies the accession compensatory amounts in question ; whereas that Regulation applies in particular to milk powder ; whereas it should be specified that the product referred to in Regulation (EEC) No 805/86 does not qualify for the said accession compensatory amounts ; Whereas in order to prevent speculation in the product covered by this Regulation the latter's provisions should be introduced as a matter of urgency ; 2. In Article 1 ( 1 ) and (2), 'skimmed- is deleted. Article 2 By way of derogation from Regulation (EEC) No 1378/86 the accession compensatory amounts specified in that Regulation shall not apply in the case of exports of milk powder imported into Spain and denatured, in accordance with the provisions in force in Spain, before 1 March 1986. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 12 February 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 March 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 53 , 1 . 3 . 1986, p. 23 . I1) OJ No L 75, 20 . 3 . 1986, p. 15 . P) OT No L 365, 24 . 12 . 1986, p. 57 . 0 OJ No L 120 , 8 . 5 . 1986, p. 37 .